I’ROB 12A
(7/93)

                              United States District Court
                                                  for
                                       District of New Jersey
                          Report on Offender Under Supervision

Name of Offender: Teresa Webb                                                        Cr.: 13-00063-001
                                                                                      PACTS #: 64882

Name of Sentencing Judicial Officer:    THE HONORABLE KEVIN MCNULTY
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 05/30/2013

Original Offense:   Count 1: Bank Robbery By Force Or Violence, 18:211 3A.F

Original Sentence: 54 months imprisonment, 60 months supervised release

Special Conditions: Special Assessment, Restitution     — Money, Substance Abuse Testing, Alcohol
Treatment, Drug Treatment, Mental 1-Icalth Treatment, No New Debt/Credit

Type of Supervision: Supervised Release                      Date Supervision Commenced: 06/12/2017

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) ofsupervision:

Violation Number     Nature of Noncompliance

                      Offender was ordered to make monthly restitution payments of atleast $50. Ms.
                      Webb has been sporadic in her payments due to limited income and housing
                      issues. She is now employed full-time.


U.S. Probation Officer Action:
Offender was admonished and instructed to make regular monthly payments




                                                                :c:            bmit
                                                                                                 /%
                                                                      Senior U.S. Probation Officer
                                                                 Date: 0l/03/20l9
                                                                                           Probl2A—page2
                                                                                               Teresa Webb


     Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

if     oionnai Court Action to be Taken at This Time (as recommended by the Probation Office)
fl Submit a Request for Modiing the Conditions or Tenn of Supervision
IZ Submit a Request for Warrant or Summons
r     Other



                                                                   Signature of Judicial Officer.



                                                                               Date
